Case: 15-10846   Date Filed: 09/08/2015   Page: 1 of 8


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-10846
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:07-cr-20242-WJZ-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

FREDDIE LARA,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (September 8, 2015)

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Freddie Lara, a federal prisoner proceeding pro se, appeals the district

court’s grant of his motion for a reduced sentence under 18 U.S.C. § 3582(c)(2)
              Case: 15-10846    Date Filed: 09/08/2015   Page: 2 of 8


and Amendment 782 of the United States Sentencing Guidelines. He argues the

district court erred in summarily granting his § 3582(c)(2) motion without

discussing the 18 U.S.C. § 3553(a) sentencing factors or otherwise explaining its

reasons for the chosen sentence reduction. Because we find the court’s order

insufficient to enable meaningful appellate review, we vacate and remand.

                                         I.

      Lara was indicted in 2007 by a federal grand jury for his role in a conspiracy

to distribute cocaine.   He pled guilty to conspiracy to possess with intent to

distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 846. Under the 2006 Sentencing Guidelines, Lara was assigned a base offense

level of 34 and a criminal history category of III. This established an advisory

guideline range of 188 to 235 months’ imprisonment.

      The district court sentenced Lara to serve 216 months in prison, stating that

a sentence within the guideline range was appropriate based on the record and the

18 U.S.C. § 3553(a) sentencing factors. On appeal, we held that the district court

did not procedurally err in imposing Lara’s sentence because its statement of

reasons for the sentence was sufficient. United States v. Concepcion, 316 F. App’x

929, 933 (11th Cir. 2009).

      In 2014, the Sentencing Commission issued Amendment 782, which reduced

the offense level for certain drug-trafficking offenses, including Lara’s, by two


                                         2
                Case: 15-10846        Date Filed: 09/08/2015      Page: 3 of 8


levels. That same year, Lara, proceeding pro se, filed a motion to reduce his

sentence under § 3582(c)(2) based on Amendment 782.

       The government responded and agreed that Lara was eligible for a reduction

based on Amendment 782. Based on the two-level reduction, Lara’s guideline

range became 155 to 188 months’ imprisonment. In his motion, Lara did not

request a specific sentence, but rather generally requested that the court grant a

sentence reduction in accordance with § 3582(c)(2), U.S.S.G. § 1B1.10(c), and

Amendment 782. In its response, the government suggested that a sentence at the

middle to high end of the amended guideline range was appropriate.                           The

government did not explain why it thought such a sentence was appropriate.

       The district court issued an order granting Lara’s motion for a sentence

reduction using the two-page AO 247 form. 1 The court reduced Lara’s sentence of

imprisonment from 216 months to 188 months. The form states that the court

issued the ruling after considering Lara’s motion “and taking into account the

policy statement set forth at USSG § 1B1.10 and the sentencing factors set forth in

18 U.S.C. § 3553(a), to the extent that they are applicable[.]” (Doc. 133 at 1).

Lara now brings this appeal.

                                               II.



       1
          AO 247 is a standardized form used by district courts in denying or granting motions for
sentence reductions pursuant to 18 U.S.C. § 3582(c)(2). Page 2 of the form in this case is not
part of the record before us.
                                               3
              Case: 15-10846    Date Filed: 09/08/2015   Page: 4 of 8


      We review a district court’s decision whether to reduce a sentence under 18

U.S.C. § 3582(c)(2) for an abuse of discretion. United States v. Brown, 332 F.3d
1341, 1343 (11th Cir. 2003). A district court abuses its discretion by failing to

apply the proper legal standard or to follow proper procedures when making a

determination under § 3582(c)(2). United States v. Jules, 595 F.3d 1239, 1241-42

(11th Cir. 2010). We hold pro se pleadings to a less stringent standard than

pleadings drafted by attorneys and will, therefore, liberally construe them.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                        III.

      A district court may reduce a term of imprisonment if a defendant’s sentence

is “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2). In considering a § 3582(c)(2)

motion, a district court must engage in a two-part analysis. United States v. Bravo,

203 F.3d 778, 780 (11th Cir. 2000).

      First, the court must recalculate the applicable guideline range, substituting

only the amended guideline for the one originally used. Id. Then, the court must

decide, after analyzing the § 3553(a) factors, whether to reduce the defendant’s

original sentence. Id. at 781; 18 U.S.C. § 3582(c)(2) (stating that the “the court

may reduce the term of imprisonment, after considering the factors set forth in

section 3553(a) to the extent that they are applicable”); U.S.S.G. § 1B1.10 cmt.

n.1(B)(i) (stating that the court “shall” consider the § 3553(a) factors in
                                         4
              Case: 15-10846     Date Filed: 09/08/2015   Page: 5 of 8


determining whether to grant a § 3582(c)(2) motion). The district court is not

required to articulate the applicability of each factor as long as the record as a

whole demonstrates that the pertinent factors were taken into account. United

States v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009).

      Here, the district court reduced Lara’s sentence to the top of the amended

guideline range, 188 months’ imprisonment, which amounted to a 28-month

reduction in Lara’s original sentence. Other than the form order’s stock language

that the court considered the § 3553(a) sentencing factors, however, the court’s

order gives no indication of the court’s reasoning for its chosen sentence or its

consideration of the § 3553(a) factors.

      While it is true that the district court need not explicitly discuss each of the

§ 3553(a) factors, either the court’s explanation or the record as a whole must

demonstrate that the court adequately considered those factors. United States v.

Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997); see, e.g., United States v. Scott,

426 F.3d 1324, 1329-30 (11th Cir. 2005) (holding that that district court adequately

addressed the § 3553(a) factors when the defendant argued “at length” at the

sentencing hearing based on the § 3553(a) factors and the court explicitly

considered the circumstances of the offenses and acknowledged that it had

considered the defendant’s arguments); United States v. Vautier, 144 F.3d 756, 761

(11th Cir. 1998) (finding adequate consideration of the § 3553(a) factors where the

“district court cited defendant’s demonstrated violence and . . . all the other
                                          5
              Case: 15-10846    Date Filed: 09/08/2015   Page: 6 of 8


considerations that went in to the establishment of this defendant’s sentence”

(internal quotation marks)); Eggersdorf, 126 F.3d at 1322-23 (finding adequate

consideration of the § 3553(a) factors where the defendant’s motion listed the

factors and the government’s response, cited by the court in its order, discussed

“specific elements that were relevant to the necessary section 3553(a) inquiry”).

      The government argues that the district court’s order should be affirmed

because the “record as a whole” shows that the court considered the § 3553(a)

factors, given that the form order itself, which was signed by the district judge,

explicitly states that the court considered the § 3553(a) factors. But despite the

conclusory statement that it had considered the § 3553(a) factors, the court

provided no explanation of its reasons for imposing the sentence that it did. And

the record otherwise does not demonstrate that the court considered the pertinent

factors. Neither Lara’s motion nor the government’s response discussed factors

relevant to the § 3553(a) inquiry, and no hearing was held on Lara’s motion. See,

e.g., United States v. Smith, 568 F.3d 923, 928 (11th Cir. 2009) (holding that the

record demonstrated that the court considered the § 3553(a) factors where the

parties’ § 3582(c)(2) filings presented arguments pertinent to the § 3553(a)

analysis and the court held a sentencing reduction hearing). All we have for

review is a form order with no reasoning. In short, we lack any detail, however

minute, as to what was considered by the district court when it reduced Lara’s

sentence of imprisonment to 188 months.
                                         6
                Case: 15-10846       Date Filed: 09/08/2015      Page: 7 of 8


       The government suggests that the “district court carried its original

sentencing determination—that Lara deserved a sentence above the middle of his

advisory sentencing guidelines range—over to its determination” on Lara’s

§ 3583(c)(2) motion. Had that been the case, it may provide adequate insight into

the court’s reasoning. The record here does not support that contention, however.

Lara’s original sentence of 216 months’ imprisonment was slightly higher than the

middle of the 188- to 235-month guideline range, but still well below the top of the

range. If the court intended to carry over its original sentencing determination,

presumably Lara’s reduced sentence would have been closer to the middle of the

155- to 188-month amended guideline range, rather than at its apex. 2

       On this record, we cannot conclude that the district court adequately

considered the § 3553(a) factors in making its reduction determination.                     See

Williams, 557 F.3d at 1257. “Without such information, we cannot engage in

meaningful appellate review and must vacate and remand.”                    United States v.

Douglas, 576 F.3d 1216, 1220 (11th Cir. 2009).

                                              IV.

       Accordingly, the district court’s order granting Lara’s § 3582(c)(2) motion is

VACATED and this case is REMANDED for further proceedings consistent with
       2
         From low end to high end, Lara’s original guideline range spanned 47 months (from
188 to 235). Lara’s original sentence was 28 months above the low end, or about 60% of the
total 47-month range (0.60 x 47 = 28.2). If the court intended to sentence Lara at an equivalent
point in his amended guideline range (with a range of 33 months), for example, it would have
imposed a sentence of around 175 months’ imprisonment, or 20 months’ above the low end of
the range (0.60 x 33 = 19.8).
                                               7
                Case: 15-10846   Date Filed: 09/08/2015   Page: 8 of 8


this opinion.




                                         8